Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered July 28, 2006, convicting him of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation remarks constituted reversible error is unpreserved for appellate review, as the defendant either failed to object to remarks he now contests or made only a general objection (see CPL 470.05 [2]; People v Romero, 7 NY3d 911 [2006]; People v Garcia, 52 AD3d 734 [2008]). In any event, the challenged comments were either responsive to defense counsel’s summation or fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]; People v Rhodes, 11 AD3d 487 [2004]; People v Pender, 8 AD3d 409 [2004]). Spolzino, J.P, Covello, Balkin and Belen, JJ., concur.